Cc

oOo © SN DBD OH PP WO NY

NO NO NO NY NO HN NY NY NO HK KF HF FF KF FSF OF OF OS hl
on BN UO BR WO NY KF CO OO fH HD DH OH BR WY NY KK SO

HSe 2:19-cv-00429-SVW-MRW Document 69

Philip R. Berwish, Esq. (Admitted pro hac vice)
Berwish Law

112 West 34% Street - 18 Floor

New York, NY 10120

Tel: 800 547 8717

Fax: 888 743 4723

S. Calvin Myung, Esq.

LAW OFFICES OF S. CALVIN MYUNG
Tel: (213) 382-3600

Attorneys for the Defendants

NOAH BANK, and

EDWARD SHIN

a/k/a EUNG SOO SHIN
Plaintiffs

vs.

Y & L MEDIA, INC.

Defendants

 

SUNDAY JOURNAL USA CORPORATION, and

Filed 04/04/19 Page 1of2 Page ID #71

3700 Wilshire Boulevard, Suite 500, Los Angeles, California 90010

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

) Civil Action No.
2:19-cv-00429-SVW-MRW
FIRST
JOINT STIPULATION TO
EXTEND ORAL ARGUMENT
ON DEFENDANTS’

FROM APRIL 22, 2019 TO
APRIL 29, 2019

)

)

)

)

)

) ANTI-SLAPP MOTION
)

)

)

) Hon. Stephen V. Wilson
)

Page 1 of 2

oO)

 
Case 2:19-cv-00429-SVW-MRW_ Document 69 Filed 04/04/19 Page 2of2 Page ID #:71]

Oo © NY NWN UAW FP WY NY

NO NO NO HNO NY NY NHN NV NO Ff KS HF FSF HF SF FSF S| |
ao nN KN UN FP WY NY KF OO OH HD NH SP YD NY KS OS

 

The parties to this action, acting through counsel, stipulate and agree that the oral
argument on Defendants’ Special Anti-SLAPP Motion To Strike Plaintiffs’ Second Amended
Complaint, Pursuant to C.C.P. § 425.16, presently scheduled for Monday, April 22, 2019, at 1:30
p.m., may be adjourned to Monday, April 29, 2019, at 1:30 p.m.

In support hereof, undersigned counsel for the Defendants’ represents he is scheduled for
rotator cuff surgery on April 15, 2019, and has been advised he should not fly for a period of two
weeks due to an increased risk of blood clots.

In further support hereof, the parties reference the Declaration of Philip R. Berwish, filed
separately herewith. |

No change in the briefing schedule is requested or contemplated.

NOW, THEREFORE, by and through their respective counsel of record, the Parties
hereby stipulate and agree, subject to approval by the Court, that oral argument presently
scheduled for April 22, 2019 is and shall be adjourned to April 29, 2019 at 1:30 p.m..

IT IS SO STIPULATED.

 

DATED: April 3, 2019 David A. Cohen, Esq.
The Basil Law Group, PC
1270 Broadway - Suite 305
New York, NY 10001

Counsel for the Plgintiffs

 

DATED: April 3, 2019 Philip R. Berwisn, Esq.
Berwish Law
112 West 34" Street - 18" Floor
New York, NY 10120

Counsel for the Defendants

Page 2 of 2

 
